DETAILED ACTION
	Claims 1-20 have been considered for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (US Publication 2018/0354227).
	In re Claim 1, Park discloses a foldable window of a display device comprising: a first film PSUB2 having a modulus; a second film PSUB1 which faces the first film, is closer to a display panel PNL of the display device than the first film and has a modulus; and an adhesive layer ADH which is between the first film and the second film (See Figure 2, for example), bonds the first film to the second film, wherein the modulus of the first film and the modulus of the second film are both equal to or more than about 7 gigapascals (paragraph 0077).
In re Claim 2, Park discloses wherein each of the first film PSUB2 and the second film PSUB1 comprises a polyimide copolymer, a polyamide copolymer or a polyimide-polyamide copolymer.  Park, paragraph 0060.
In re Claim 7, Park discloses wherein the adhesive layer ADH which bonds the first film PSUB2 to the second film PSUB1 comprises an epoxy resin or a urethane acrylate resin.  Park, paragraph 0089.

In re Claim 8, Park discloses wherein the first film and the second film comprise the same material as each other.  Park, paragraph 0060.
In re Claim 9, Park discloses a third film SUB (or as disclosed in paragraphs 0060-0065) which faces the adhesive layer ADH with the first film PSUB2 therebetween or which faces the adhesive layer with the second film PSUB1 therebetween (See Figures 1 or 2).  Park also disclose wherein a third film PSUB2 (paragraphs 0060-0065) may have a modulus equal to or more than about 7 gigapascals. Park, paragraph 0077.
In re Claim 10, Park discloses an impact-resistant layer facing the adhesive layer ADH with the first film PSUB2 therebetween.  Park, paragraph 0087.
In re Claim 11, Park discloses wherein the impact resistant layer comprises water-repellant material. Park, paragraph 0087.
In re Claim 12, Park discloses an inorganic layer (paragraph 0087, anti-fingerprint layer) which faces the adhesive layer with the first film therebetween and forms an interface with the first film or which faces the adhesive layer with the second film therebetween and forms an interface with the second film.  
In re Claim 13, Park discloses wherein the inorganic layer (paragraph 0087, anti-fingerprint layer) has a thickness, and the thickness of the inorganic layer is equal to or more than about 5 angstroms and equal to or less than about 500 angstroms. Park, paragraph 0088. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication 2018/0354227) taken alone.
In re Claim 3, Park discloses the limitations as noted above, as well as wherein each of the first film PSUB2 and the second film PSUB1 has a thickness, and wherein the first film PSUB2 has a thickness of about 30 micrometers to 80 micrometers (within the claimed range). It has been held that a prima facie case of obviousness exists when the prior art ranges overlap or lie inside the claimed ranges. See MPEP §2144.05 (I). Park does not explicitly disclose wherein the thickness of the second film is equal to or more than about 10 micrometers and equal to or less than about 35 micrometers.   However, Park does disclose that the thicknesses of the first and/or second film can be varied as needed to suit a particular design. Park, paragraphs 0071-0073. Thus, it has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (II) (A).  
In re Claim 4, Park discloses the limitations as noted above, and further discloses wherein the first film PSUB2 may have a modulus equal to 7 gigapascals. Park, paragraph 0077.  Park does not explicitly disclose wherein the second film has a modulus equal to or more than 7 gigapascals. However, Park does disclose wherein the ranges of the modulus for the first film and/or the second film can be modified to suit a particular purpose. Park, paragraphs 0076-0079. Therefore, it would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided a second film with a modulus equal to or greater than 7 gigapascals since it has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (II) (A).  
In re Claim 6, Park discloses the limitations as noted above, and further discloses an adhesive layer ADH which is between the plurality of films and bonds the plurality of films to each other (Figure 2), has an adhesive strength of 10 gf/in to 40 gf/in (paragraph 0015) and a thickness of 25 to 50 micrometers (paragraph 0017).  Therefore, Park does not explicitly disclose an adhesive strength of 7 newtons per 20 millimeters.  However, it would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided an adhesive strength of 7 newtons per 20 millimeters since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (II) (A).  It is routine to vary the adhesive strength when Park has disclosed that an adhesive strength can be changed as needed. Park, paragraphs 0083-0087. 

Claim(s) 5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication 2018/0354227) in view of Jeong et al. (US Publication 2017/0243927).
In re Claim 5, Park discloses wherein the adhesive layer ADH which bonds the first film PSUB2 to the second film PSUB1 has a thickness, and the thickness of the adhesive layer is equal to or more than about 25 micrometer and equal to or less than about 50 micrometers.  Therefore, Park does not explicitly disclose wherein the adhesive layer is between 1 and 5 micrometers. However, Jeong discloses wherein an adhesive layer 351 may be only a few micrometers. Jeong, paragraph 0093.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided a thinner adhesive layer, such as disclosed in Jeong, with the apparatus as otherwise disclosed in Park so as to arrive at a thinner and lighter overall display device.  Though Jeong does not explicitly disclose the range of 1 to 5 micrometers, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP §2144.04 (IV)(A).  
In re Claim 15, Park discloses a display device comprising: a display module which is foldable; and a foldable window facing the display module and foldable with the display module, wherein the foldable window comprises: a plurality of films PSUB1, PSUB2 facing each other, and an adhesive layer ADH which is between the plurality of films and bonds the plurality of films to each other (Figure 2), has an adhesive strength of 10 gf/in to 40 gf/in (paragraph 0015) and a thickness of 25 to 50 micrometers (paragraph 0017).  Therefore, Park does not explicitly disclose an adhesive strength of 7 newtons per 20 millimeters or more and a thickness of 5 micrometers or less.  
However, it would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided an adhesive strength of 7 newtons per 20 millimeters since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (II) (A).  It is routine to vary the adhesive strength when Park has disclosed that an adhesive strength can be changed as needed. Park, paragraphs 0083-0087.  
Jeong discloses wherein an adhesive layer 351 may be only a few micrometers. Jeong, paragraph 0093.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided a thinner adhesive layer, such as disclosed in Jeong, with the apparatus as otherwise disclosed in Park so as to arrive at a thinner and lighter overall display device.  Though Jeong does not explicitly disclose the range of 1 to 5 micrometers, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP §2144.04 (IV)(A).
In re Claim 16, Park discloses wherein the foldable window has a thickness including each of the plurality of films PSUB1, PSUB2 and the adhesive layer ADH which bonds the plurality of films to each other.  Park does not explicitly disclose the thickness of the foldable window is about 40 micrometers to about 100 micrometers.  However, Park does disclose that the thicknesses of the first and/or second film can be varied as needed to suit a particular design. Park, paragraphs 0071-0073. Thus, it has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (II) (A).  
In re Claim 17, Park discloses wherein each of the plurality of films PSUB1, PSUB2 has a modulus and wherein PSUB2 may have a modulus equal to 7 gigapascals. Park, paragraph 0077.  Park does not explicitly disclose wherein the second film has a modulus equal to or more than 7 gigapascals. However, Park does disclose wherein the ranges of the modulus for the first film and/or the second film can be modified to suit a particular purpose. Park, paragraphs 0076-0079. Therefore, it would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided a second film with a modulus equal to or greater than 7 gigapascals since it has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (II) (A).  
In re Claim 18, Park discloses wherein each of the plurality of films comprises a polyimide copolymer, a polyamide copolymer or a polyimide-polyamide copolymer.  Park, paragraph 0021.
In re Claim 19, Park discloses wherein the foldable window further comprises an impact-resistant layer (paragraph 0087) facing the display module with each of the plurality of films and the adhesive layer therebetween, and the impact-resistant layer comprises a water-repellent or oil-repellent material (paragraph 0087).
In re Claim 20, Park discloses wherein the foldable window further comprises: a first film PSUB2 among the plurality of films which is furthest from the display module, a second film PSUB1 among the plurality of films which is closest to the display module, and an inorganic layer (paragraph 0087, anti-fingerprint layer) which faces the adhesive layer ADH with the first film therebetween and forms an interface with the first film or which faces the adhesive layer with the second film therebetween and forms an interface with the second film. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication 2018/0354227) in view of Nakamura et al. (US Publication 2021/0191468).
In re Claim 14, Park discloses the limitations noted above, and also discloses wherein the foldable window which includes the inorganic layer (paragraph 0087), the first film PSUB2, the second film PSUB1 and the adhesive layer ADH has a moisture vapor transmission rate (inherent).  Park does not explicitly disclose wherein the moisture vapor transmission rate of the foldable window is equal to or more than about 0.01 gram per meter squared per day and equal to or less than 10 grams per meter squared per day.  However, Nakamura discloses a foldable window with a moisture vapor transmission rate that is equal to or more than about 0.01 gram per meter squared per day and equal to or less than 10 grams per meter squared per day. Nakamura, paragraph 0246-0249.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date to have provided a low moisture vapor transmission rate, as disclosed in Nakamura, with the apparatus as otherwise disclosed in Park so as to ensure that the internal electronics of the display as well as other electronics within the portable electronic device is not damaged by water/moisture.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841